EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to cancel previously withdrawn claims that represent claims originally non-elected without traverse in response to the Office Action of November 19, 2021.

The application has been amended as follows:
In the Claims:
Claims 7-9 are now canceled.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: In view of the previous amendments and the attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Faltin et al. (U.S. Patent Pub. No. 2017/0044483), and no additional prior art references were identified that teach or suggest a microfluidic device for analyzing nucleic acids as currently claimed.  While Faltin teaches a microfluidic system for purifying biological molecules that comprises a pump, a filter chamber or unit, a reaction chamber, and a channel system that circulates samples and buffers through the system  (see paragraphs 7, 52, 49, 50 and Figures 1, 5 and 7), Faltin is silent with regard to “a second channel in fluid communication with the first channel at a location between the outlet and the filter unit” as currently claimed, and thus does not teach a channel that branches off from the first channel, the first channel being positioned between the outlet of the pump and the filter (see Figures 2 and 3 of the disclosure). 
	Also of particular interest to the currently claimed invention are the references of Amshey et al. (U.S. Patent Pub. No. 2013/0040376) and Battrell et al. (U.S. Patent Pub. No. 2009/0325276).  Amshey teaches automated bioprocessing cartridges that comprise at least one pump, at least one bioprocessing chamber and microscale fluid flow channels in fluid communication with the bioprocessing chamber, wherein the bioprocessing chamber may comprise a filter cassette or filter membrane (see paragraphs 8-10 and 18 and Figure 14).  Battrell teaches a microfluidic devices comprising multiple subcircuits corresponding to independent assay modules, wherein each subcircuit may include combinations of microfluidic channels, chambers, filters, capture elements, bellows chambers and pumps arranged in various configurations to manipulate the flow of a fluid sample to prepare samples for subsequent immunoassays and/or PCR analysis (paragraphs 51, 52, 59 and 94-98 and Figures 2 and 7).  However, neither Amshey nor Battrell teach a microfluidic device comprising “a second channel in fluid communication with the first channel at a location between the outlet and the filter unit” as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637